 1
 2
                                                               JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   TALON HAYNER,                     ) Case No. ED CV 18-2093-DSF (SP)
                                       )
12                       Plaintiff,    )
                                       )
13                 v.                  )           JUDGMENT
                                       )
14   RIVERSIDE COUNTY, et al.,         )
                                       )
15                       Defendants.   )
                                       )
16
17        Pursuant to the Memorandum and Order Granting Voluntary Dismissal,
18        IT IS HEREBY ADJUDGED that the Complaint and this action are
19 dismissed without prejudice.
20
21 Dated: May 1, 2019
22
23                                      _______________________________
24                                      HONORABLE DALE S. FISCHER
                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
